COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO. 2-06-002-CR
 
 
PENNY
KINSEY WENNINGER                                                  APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
               FROM
THE 90th DISTRICT COURT OF YOUNG COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To Dismiss.@  The motion
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).                                                                                                                              
PER CURIAM
 
PANEL D:   CAYCE,
C.J.; LIVINGSTON, and DAUPHINOT JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: March 23, 2006                                         




[1]See Tex.
R. App. P. 47.4.